8 So.3d 497 (2009)
Sheryl ARBOGAST and Brian Arbogast, Appellants,
v.
WELLS ROAD VETERINARY MEDICAL CENTER, INC., a Florida Profit Corporation, Sarah Paschall, D.V.M. and Michal Harris, D.V.M., Appellees.
No. 1D09-0799.
District Court of Appeal of Florida, First District.
May 13, 2009.
Carl Scott Schuler and Brian Lee, Law Offices of Carl Scott Shuler, Jacksonville, for Appellants.
Kenneth A. Glaspey of the Marion Law Firm, LLC, Ocala, and Deborah J. Bergin, Orlando, for Appellees.
PER CURIAM.
DISMISSED. Johnson v. First City Bank of Gainesville, 491 So.2d 1217, at 1218 (Fla. 1st DCA 1986).
KAHN, DAVIS, and CLARK, JJ., Concur.